NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       SEP 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30069

                 Plaintiff-Appellee,            D.C. No. 2:11-cr-00014-DWM-1

 v.
                                                MEMORANDUM*
ERIC ANTHONY HUERTA,

                 Defendant-Appellant.

                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Eric Anthony Huerta appeals from the district court’s judgment and

challenges the 15-year term of supervised release imposed upon his second

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Huerta argues that the 15-year term of supervised release exceeds the

statutory maximum. This argument lacks merit. The term of supervised release

authorized by statute for the offense that resulted in Huertas’s original term of

supervised release was life. See 18 U.S.C. § 3583(k). Thus, upon revocation, the

district court could have imposed a new term of supervised release as long as life,

notwithstanding the seven months of imprisonment imposed upon Huerta’s two

revocations. See 18 U.S.C. § 3583(h); United States v. Crowder, 738 F.3d 1103,

1104-05 (9th Cir. 2013) (district court did not err in imposing another lifetime term

of supervision upon revocation, even though it also sentenced defendant to 14

months’ imprisonment, because requirement that terms of imprisonment be

subtracted from maximum authorized supervised release term has no practical

effect when maximum supervised release term is life). Huerta attempts to

distinguish Crowder on the ground that the district court here imposed a supervised

release term of 15 years at both the original sentencing and upon the first

revocation, rather than a term of life as was ordered in Crowder. However, he

cites no authority to support this distinction, and neither Crowder nor the

applicable statute, 18 U.S.C. § 3583(h), supports it.

      AFFIRMED.




                                          2                                    19-30069